Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
1.	Claims 1-18 are allowable. The restriction requirement between Species 1, 2, 3 and 4, as set forth in the Office action mailed on 01/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 2-3 and 9-18 previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter


2.	Claims 1-18 are allowed.
3. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “a decoupling structure located between the cell array and the interconnection structure and having an electrically floating state " (claim 1); or “a decoupling structure located between the source structure and the first interconnection structure and having a mesh shape" (claim 9) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
4. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US 9,721,663– discloses a memory device is provided, which comprises: an alternating stack of insulating layers and electrically conductive layers located over a substrate; an array of memory stack structures extending through the alternating stack, wherein each of the memory stack structures comprises charge storage regions and a vertical semiconductor channel, and the electrically conductive layers comprise word lines for the memory stack structures; and a word line decoder circuitry including switches for activating a respective word line for the memory stack structures, and located underneath the array of memory stack structures and above the substrate. The memory device further comprises: a word line vertical interconnection region including multiple sets of at least one conductive interconnection structure, each set of at least one conductive interconnection structure electrically contacting a node of a respective device in the word line decoder circuitry; bit lines electrically connected to the vertical semiconductor channels through respective drain regions and extending over the array of memory stack structures; and upper-interconnect-level word line connectors extending parallel to the bit lines over a portion of the array of memory stack structures, and electrically connecting a respective set of at least one conductive interconnection structure to the electrically conductive layers.
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818